Citation Nr: 0823955	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected right 
ankle and right knee disabilities.

2.  Entitlement to service connection for a lumbar spine 
condition, to include as secondary to service-connected right 
ankle and right knee disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
March 1980.  A July 1994 Statement of Medical Examination and 
Status (DA Form 2173) indicates that the veteran was on 
active duty at that time.  The veteran also served multiple 
periods of inactive duty for training (INACDUTRA), to include 
periods in April 1983, March 1984, and November 1993.  A July 
1986 letter indicates that the veteran had a period of active 
duty for training (ACDUTRA) during that month.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
cervical and lumbar spine conditions, to include as secondary 
to service-connected right ankle and right knee disabilities.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in March 2008; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for cervical and lumbar spine conditions, to 
include as secondary to service-connected right ankle and 
right knee disabilities, is warranted.

The veteran contends that his service-connected right ankle 
and right knee disabilities caused his claimed cervical spine 
and lumbar spine disabilities.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

As an initial matter, the veteran's DD Form 214 (Report of 
Discharge From Service) shows that he had a period of active 
service in the United States Army National Guard (ARNGUS) 
from August 1979 to March 1980.  On remand, dates of the 
veteran's active duty, ACDUTRA, and INACDUTRA service in the 
ARNGUS must be verified and any additional National Guard 
service treatment records must be obtained.  The Board notes 
that the veteran's claims file contains service treatment 
records dated from 1979 until August 1994.  

Service treatment records and available reserve service 
treatment notes dated from 1979 until August 1994 show no 
complaints of or treatment for neck or back problems.  
Rather, periodic medical examination reports dated in January 
1980, May 1984, April 1988, December 1991, and July 1993, 
documented normal spine and other musculoskeletal findings.  
Similarly, in corresponding reports of medical history dated 
in April 1988, December 1991, December 1992, and July 1993, 
the veteran indicated that he did not wear a brace or back 
support and had no recurrent back pain.

An April 1997 handwritten statement from a physician from the 
Dublin, Georgia VA Medical Center (VAMC), which was received 
in September 2003, indicated that the veteran is "disabled 
secondary back pain and ankle pain".  In an April 1997 
Dublin VAMC treatment note, the veteran reported chronic low 
back pain.  

In a November 2001 Dublin VAMC treatment note, the 
radiologist noted the veteran's history of chronic neck pain 
radiating to his shoulders and conducted a computerized 
tomography (CT) scan of the cervical spine without contrast.  
The radiologist's summary of impressions was (1) compromised 
evaluation on the lower cervical levels due to image 
degradation, (2) moderate to severe degenerative facet joint 
arthropathy, (3) bilateral neural foraminal encroachment at 
C3-C4, C5-C6, and C6-C7 secondary to prominent marginal 
spurring and/or facet hypertrophy, (4) large paracentral 
location obliterating the subarachnoid space and compressing 
the adjacent cervical cord in an eccentric fashion.  A 
magnetic resonance imaging (MRI) study with attention to the 
C3-C4 level was recommended to assess the degree of 
underlying cord compression.

A March 2002 Dublin VAMC physical therapy re-evaluation note 
listed a primary diagnosis of chronic neck pain.  In a May 
2002 Dublin VAMC neurology consultation note, the veteran 
reported a history of chronic neck pain radiating down to the 
right shoulder since the last year status post fall at his 
friend's house one year ago.  He stated that approximately 
one week after the fall he started to experience moderately 
severe neck pain that had remained almost on a daily basis 
since then.  The physician reviewed the November 2001 CT 
scan, which revealed C3-C4 disk protrusion.  The physician 
also ordered an open MRI at the Macon, Georgia VAMC because 
the MRI at the Augusta VAMC could not be conducted.

A June 2002 Dublin VAMC neurology specialty clinic treatment 
note reported that an open MRI of the cervical spine revealed 
that there was a C3-C4 disk protrusion causing adjacent 
cervical spinal cord compression.  An October 2002 Augusta, 
Georgia VA surgery note reviewed the veteran's history of his 
present illness as neck pain for more than 4 months with pain 
radiating to the bilateral upper extremities with the right 
being worse than the left, associated with bilateral hand 
paresthesias and weakness.  Following a status post C3-C4 
anterior cervical disk fusion, the discharge diagnosis was 
cervical stenosis.

In a December 2003 VA examination of the cervical and lumbar 
spine, the examiner noted that the veteran gave confluent and 
poor medical history, stating that he started having problems 
with his neck about 3 years ago and that his "ovula started 
hurting".  The veteran stated that he had surgery at the 
Augusta VAMC in June 2002.  He indicated that his neck hurt 
and believed it was caused by a bad pillow.  He also thought 
he was having back pain due to his mattress.  Following a 
physical examination of the cervical and lumbar spine, the 
examiner diagnosed (1) degenerative disk disease of the 
lumbosacral spine, (2) status post surgical fusion of 
cervical spine C3-C4, (3) large posterior density of C3-C4 
secondary to either calcified disk or bone density, (4) 
neural foraminal stenosis of C3-C4 on left and C6-C7 on right 
secondary to osteoarthritis and spurs, and (5) radiculopathy 
of right lower extremity.

In order to ascertain whether the veteran's claimed cervical 
and lumbar spine disabilities are proximately due to or the 
result of his service-connected right ankle and right knee 
disabilities, the Board finds that examination of the veteran 
is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The appellant is hereby notified that it is 
his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2007).

The veteran and his wife testified before the undersigned 
Board member at a hearing conducted in March 2008.  The 
veteran testified that he receives disability benefits from 
the Social Security Administration (SSA) for several 
disabilities, including his back.  Where VA has actual notice 
of the existence of records held by SSA which appear relevant 
to a pending claim, VA has a duty to assist by requesting 
those records from SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  This duty extends to obtaining a 
copy of the SSA decision awarding or denying benefits.  Id. 
at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996).  While the decision by 
SSA on the claim for SSA benefits is not controlling with 
respect to VA's determination on a claim, see Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination 
regarding the veteran's unemployability and the reasons for 
that determination are pertinent for VA purposes.  See Masors 
v. Derwinski, 2 Vet. App. 181, 187-88 (1992).

In Murincsak, the Court explained that even where the 
decision awarding SSA benefits was made years before a 
current claim, the records held by SSA may continue to have 
relevance, as SSA is obligated to discontinue disability 
benefits based on a change in a recipient's employability 
status, and SSA conducts periodic examinations to determine 
the employability status of recipients.  Murincsak, 2 Vet. 
App. at 371.  The Court further observed that, even if the 
records held by SSA are stale and there is ample recent 
evidence as to the present disability status of the claimant, 
the SSA records remain relevant for the purposes of VA's duty 
to assist in order to accurately rate a veteran's disability 
in light of his or her entire medical history.  Id. at 371-
72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007).  
Hence, the records used in determining disability for SSA 
purposes should be obtained. 

During his March 2008 hearing, the veteran also testified 
that his neck pain began after service in the 1980s or the 
1990s.  He recalled that he had neck surgery at the Augusta, 
Georgia VAMC about 5 years ago.  He also stated that while 
receiving treatment for other service-connected disabilities 
at the Dublin VAMC, he received medications for his claimed 
neck and back conditions.  The records pertaining to the 
veteran's neck surgery were located in his claims file and 
are discussed above.  The record was held open for 60 days to 
obtain records from the Dublin VAMC from the early 1980s to 
1994 and from April 2006 to the present; however, there is no 
evidence of an attempt to obtain these records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992)

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact National 
Personnel Records Center (NPRC) and any 
other available sources of information, 
including the veteran's last reserve 
station, to obtain any service personnel 
records and additional service treatment 
records associated with the veteran's 
military active and reserve service and to 
verify the exact dates of the veteran's 
service, including all periods of active 
duty, ACDUTRA, and INACDUTRA.

In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  If such 
records are not obtainable, the RO should 
provide documentation of such 
determination.

3.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  

4.  The AMC/RO should obtain the medical 
records for the veteran from the Dublin 
VAMC from January 1980 to December 1994 and 
from April 2006 to the present.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

5.  The veteran should be afforded a VA 
cervical and lumbar spine examination to 
evaluate his claimed disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Following review of the claims folder and 
an examination of the veteran, and 
utilizing sound medical principles, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that 1) any current cervical or 
lumbar spine disability was was caused by 
service-connected right knee and right 
ankle disabilities; and if not, do the 
service-connected right knee and right 
ankle disabilities aggravate the veteran's 
cervical and/or lumbar spine disabilities; 
and, 2) if the claimed cervical and/or 
lumbar spine disabilities were aggravated 
by the service-connected right knee and 
right ankle disabilities, to what extent.  
Adequate reasons and bases for any opinion 
rendered must be provided.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




